Case 2:21-cv-10746-SJM-DRG ECF No. 1, PageID.1 Filed 04/01/21 Page 1 of 16




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DANNY LAMONT CHAMBERS;
and DONTELL RAYVON-EDDIE
SMITH,
                                                   Case No.
             Plaintiff.
v.                                                 Hon.

RONALD SANDERS, individually
and in his official capacity as a public
safety officer; and CITY OF
DETROIT, a municipal corporation,

             Defendants.

_______________________________________________________________/

   There currently exists a related case. Danny Burton v Sanders et al, case
  number 2:20-cv-11948, currently pending in this court before Hon. Paul D.
Borman, involves the same wrongful conviction and wrongful incarceration that
                          is at the heart of this action.

                     COMPLAINT AND JURY DEMAND

      NOW COME the Plaintiffs, DANNY LAMONT CHAMBERS and

DONTELL RAYVON-EDDIE SMITH, by and through their attorneys,

JOHNSON LAW PLC, and file their Complaint against the Defendants in this

civil action, stating as follows:

                          JURISDICTION AND VENUE

      1.     This is an action for damages brought pursuant to 42 U.S.C. §§ 1983

and 1988, and the Due Process Clause of the Fourteenth Amendment of the

United States Constitution, against Defendants, RONALD SANDERS, in his
Case 2:21-cv-10746-SJM-DRG ECF No. 1, PageID.2 Filed 04/01/21 Page 2 of 16




individual capacity, and in his official capacity as a law enforcement officer, and

CITY OF DETROIT, a municipal corporation.

      2.     This Court has original jurisdiction over Plaintiffs’ claims presented

in this Complaint based upon the laws of the United States pursuant to 28 U.S.C.

§§ 1331 and 1343.

      3.     The defendants’ unlawful actions alleged in this Complaint took

place within the jurisdiction of the United States District Court for the Eastern

District of Michigan.

      4.     Venue is appropriate in the Eastern District of Michigan pursuant to

28 U.S.C. § 1391(b) and based on the situs of the incident, which occurred in the

City of Detroit, County of Wayne, State of Michigan.

      5.      At all pertinent times Plaintiffs, DANNY LAMONT CHAMBERS

and DONTELL RAYVON-EDDIE SMITH, were United States citizens.

      6.      At all pertinent times, Defendant, RONALD SANDERS

(“SANDERS”), was employed as a Detective by the DETROIT POLICE

DEPARTMENT (“DPD”), a department of the CITY OF DETROIT

(“DETROIT”), and was acting under color of law.

      7.      At all pertinent times, DETROIT was a municipal corporation

formed under the laws of the State of Michigan, and through its Police

Department (“DPD”), was the employer of SANDERS.

      8.      All complained of actions of defendants were done intentionally,

purposely, purposefully, wantonly, willfully, sadistically, callously, recklessly,

                                       -2-
Case 2:21-cv-10746-SJM-DRG ECF No. 1, PageID.3 Filed 04/01/21 Page 3 of 16




deliberately, maliciously, knowingly, carelessly, with gross negligence, and in a

manner that shocks the conscience in a constitutional sense.

                           STATEMENT OF FACTS

                              General Allegations

        9.   On September 14, 1987, after a five-day jury trial in the Wayne

County Circuit Court on a charge of first-Degree Murder, MCL 750.316, and

Felony Firearm, MCL 750.227(B), Danny Burton, father of Plaintiffs Danny

Lamont Chambers and Dontell Rayvon-Eddie Smith, Mr. Burton, was convicted

and sentenced to life in prison without the possibility of parole. Pl.’s Ex. 1.

        10. The murder charge against Mr. Burton and two co-defendants

arose after the body of Leonard Ruffin, with multiple gunshot wounds, was

found in an alley between the streets of Philadelphia and Euclid in the City of

Detroit on May 2, 1987.

        11. The case against Mr. Burton was built primarily upon witness

statements of individuals who resided in or were present at the home where

the shooting occurred.

        12. The key witnesses who testified at Mr. Burton’s trial subsequently

provided affidavits recanting their trial testimony and stating that they gave false

statements at trial because of threats and intimidation by Defendant SANDERS.

        13. On December 6, 2019, the prosecutor made a motion to vacate

Mr. Burton’s convictions and dismiss the criminal case against him with

prejudice, which was granted by the trial court. The prosecutor’s motion was

                                        -3-
Case 2:21-cv-10746-SJM-DRG ECF No. 1, PageID.4 Filed 04/01/21 Page 4 of 16




based in part on new evidence coming to light that undermined the integrity

of Mr. Burton’s conviction. Pl.’s Ex. 1.

                      Rampant Constitutional Violations

          14. In the early morning hours of May 2, 1987, Leonard “Lenny”

Ruffin, a friend and associate of Mr. Burton’s, was shot multiple times and

subsequently died from the wounds.

          15. Mr. Burton was arrested as a suspect during the investigation into

this crime.

          16. While in custody during the investigation, Defendant SANDERS

engaged in threats, intimidation, and physical violence to pressure Mr. Burton

into confessing to a crime Mr. Burton did not commit. Pl.’s Ex. 2.

          17. In addition, Defendant SANDERS employed the same tactics to

successfully pressure Mr. Burton into signing a waiver of constitutional

rights.

          18. Defendant SANDERS engaged in similar behavior to pressure

another friend and associate of Mr. Burton’s, Paul Young, into falsely

confessing to the crime and implicating Mr. Burton. Even after Paul Young,

a minor at the time, requested that his mother be present, Defendant

SANDERS did not allow him to see or contact his mother. This confession

was ruled inadmissible due to the means Defendant SANDERS used to obtain

it. Pl.’s Ex. 3.


                                       -4-
Case 2:21-cv-10746-SJM-DRG ECF No. 1, PageID.5 Filed 04/01/21 Page 5 of 16




        19. Felicia Gilchrist testified at the trial, providing incriminating

testimony about events preceding the murder, seeing Mr. Burton at the scene

of the crime, and witnessing the disposal of the body. This testimony was

crucial to Mr. Burton’s conviction, but she has since recanted this testimony

in a sworn affidavit, attributing her dishonesty to the same pattern of threats,

intimidation, and coercion by Defendant SANDERS. Pl.’s Ex. 4.

        20. Lula Gilchrist, Felicia Gilchrist’s mother and the owner of the

home where Ruffin was murdered, testified to a similar, although inconsistent

set of facts at the trial. Like her daughter, Lula Gilchrist has also recanted her

statements and described Defendant SANDERS threats, intimidation, and

coercion as the reason for her dishonesty. Pl.’s Ex. 5.

        21. Andrew “Von” Williams testified at trial, albeit inconsistently,

that he not only witnessed Mr. Burton at the scene of the murder, but also

helped him transport the body afterward. While he has not detailed the abuses

of Defendant SANDERS that led him to do so, he has since recanted his

testimony in a sworn affidavit. Pl.’s Ex. 6.

        22. Alfreda Jackson also testified at the trial and has since recanted

this testimony in a sworn affidavit, stating that Defendant SANDERS wrote

her written statement without her input, coercively obtained her signature

while she was high on crack, and that her testimony at trial was based solely

on what she heard from Felicia and Lula Gilchrist. Pl.’s Ex. 7.

        23. Deandre Bolden, 15 years of age at the time of the incident, tried

                                       -5-
Case 2:21-cv-10746-SJM-DRG ECF No. 1, PageID.6 Filed 04/01/21 Page 6 of 16




to truthfully tell both the police and the trial Court that he didn’t see the

shooting. However, at the hands of Defendant SANDERS, Bolden was

physically beaten, was threatened with being murdered or being charged with

the murder himself and was interrogated for a whole day without his mother

present and without any food or water. Further, at trial, Bolden was cut off by

the prosecution and not allowed to give truthful testimony because it

conflicted with his prior, coerced testimony. Deandre Bolden has since

recanted his incriminating testimony. Pl.’s Ex. 8.

        24. Clara Hill Williams, a minor at the time of the trial, stated in a

sworn interview that Detroit Police officers abused her, kept her in a room for

hours without letting her go to the bathroom and forced her to sign a statement

that she did not make. The officer also kept her in a room over night to stop

her from testifying at trial, knowing that she would contradict the

prosecution’s theory of the case. She stated she would have testified that Mr.

Burton did not commit the crime. Pl.’s Ex. 9.

        25. Moreover, upon information and belief, Defendant SANDERS

engaged in this unconstitutional action, attempting to ensure that Mr. Burton

was convicted, despite knowing not only that Mr. Burton was innocent, but

also knowing who the real murderer was. Pl.’s Ex. 10.

        26. As a direct and proximate result of the wrongful acts and omissions

of Defendant SANDERS and DETROIT, Plaintiffs sustained damages,

specifically having their father wrongfully torn away from them for over 32 years

                                      -6-
Case 2:21-cv-10746-SJM-DRG ECF No. 1, PageID.7 Filed 04/01/21 Page 7 of 16




and forced to endure the pain and humiliation of having their father labeled a

murderer.

        27. Defendant SANDERS, as a sworn police officer, had taken an oath,

the Law Enforcement Code of Ethics, that stated, in pertinent part: “As a sworn

police officer, my fundamental duty is to serve the community; to safeguard lives

and property; to protect the innocent against deception, the weak against

oppression or intimidation and the peaceful against violence or disorder; and to

respect the constitutional rights of all to liberty, equality and justice.”

        28. Defendant SANDERS, knowing that overwhelming exculpatory

evidence existed before Mr. Burton’s criminal trial, conspired with DPD officers

and/or prosecutor(s) to suppress the exculpatory evidence and ensure that Mr.

Burton, an innocent man, was sentenced to life in prison without parole.

        29. Defendant SANDERS, an experienced, well-trained police officer

who took an oath to protect citizens’ constitutional rights, conspired to knowingly

deprive Mr. Burton of his constitutional rights under the 4th Amendment, and to

thereby deprive Plaintiffs of their constitutional right to be with their father, a

right which is enshrined in the Due Process Clause of the Constitution which

guarantees protection to the family unit.

        30. Defendants SANDERS and DETROIT knew their decision to

suppress exculpatory evidence from Mr. Burton ran afoul to the United States

Supreme Court’s recognition of the “fundamental value determination of our

society that it is far worse to convict an innocent man than to let a guilty man go

                                         -7-
Case 2:21-cv-10746-SJM-DRG ECF No. 1, PageID.8 Filed 04/01/21 Page 8 of 16




free.” In re Winship, 397 U.S. 358, 372 (1970) (Harlan, J., concurring).

        31. Defendants targeted Mr. Burton, and his family, anyway.

        32. SANDERS also made a conscious, knowing, and intentional choice

not to reveal exculpatory evidence to Mr. Burton.

        33. Defendant SANDERS either did not bring the exculpatory evidence

to the prosecutor’s attention, or SANDERS conspired with prosecutors to

suppress the evidence from Mr. Burton.

        34. Since Defendant SANDERS knew that the written statements he

took from the witnesses were false representations of their statements to him, and

that the statements the witnesses actually made to him definitively supported that

Mr. Burton was an innocent man, SANDERS made a conscious, knowing, and

intentional and/or reckless choice to ensure the witnesses true statements were

not disclosed to Mr. Burton before his trial.

        35. But for Defendants’ conduct, there would have been no probable

cause for Mr. Burton to be charged with murder, nor a conviction.

        36. As a result of Defendants’ conduct, Mr. Burton spent 32 years and

83 days wrongfully imprisoned, away from his children and his family, for a

crime he did not commit.

Detroit’s Customs and Policies that Caused Mr. Burton’s False Conviction

        37. On and before September 14, 1987, the date Mr. Burton was charged

with first degree murder, Defendant DETROIT, by and through its policymakers,


                                       -8-
Case 2:21-cv-10746-SJM-DRG ECF No. 1, PageID.9 Filed 04/01/21 Page 9 of 16




had a custom and policy to authorize, condone, tolerate and approve illegal and

unconstitutional actions by Defendant Detroit, its command staff, and its officers,

including but not limited to Defendant SANDERS.

        38. The illegal and unconstitutional actions and practices included but

were not limited to:

         a. Conducting inadequate investigations into serious felony cases, such
            as murder, in order to expeditiously close cases, and affirmatively
            choosing not to develop or pursue actual leads or evidence;
         b. Knowingly and deliberately suppressing and/or fabricating evidence
            in order to manufacture probable cause to arrest and/or strengthen a
            case for conviction;
         c. Knowingly and deliberately choosing not to conduct formal tests and
            identification procedures because investigators knew that the results
            would contradict evidence against their target suspects;
         d. Detaining and intimidating witnesses until the witnesses gave the
            police the statements that the police desired, including statements
            the police knew or should have known were false; and
         e. Rounding up witnesses, not suspects, and locking them up for days
            at a time on the ninth floor of DPD Headquarters at 1300 Beaubien,
            in an attempt to pressure them to give statements that incriminated
            the target suspects.
        39. Defendant, DETROIT, through its policymakers, further maintained

a custom and policy of failing to adequately train, supervise, and/or discipline

officers concerning proper and constitutionally adequate evidence collection,

analysis, and disclosure, including their duty not to suppress evidence and to

disclose apparent exculpatory and impeachment evidence.

        40. DETROIT’s customs and policies, set forth above, demonstrated

deliberate indifference to the constitutional rights of its citizens, including Mr.


                                       -9-
Case 2:21-cv-10746-SJM-DRG ECF No. 1, PageID.10 Filed 04/01/21 Page 10 of 16




 Burton, and were the moving force behind Defendants DPD’s and SANDERS’

 constitutional violations.

         41. Due to the conduct of Defendants SANDERS and DETROIT, as set

 forth herein, Plaintiffs Danny Lamont Chambers and Dontell Rayvon-Eddie

 Smith, suffered the following injuries and damages:

           a. Suffering a deprivation of liberty by having their father wrongfully
              incarcerated and imprisoned for a period of over thirty-two years;
           b. Severe emotional distress for this time period, including, but not
              limited to: the emotional distress of having their father get charged
              with first degree murder, having their father face a sentence of life
              in prison with no possibility of parole; having their father get
              wrongfully convicted for crimes the Defendants knew he did not
              commit; having their father incarcerated for 32 years; and having
              their father labeled a murderer for over 32 years;
           c. Physical manifestations of emotional distress including, but not
              limited to, sleeplessness, irritability, loss of appetite, headaches, and
              other symptoms;
           d. Fright, shock, indignity, humiliation, outrage, indignity and
              embarrassment of having their father get wrongfully charged,
              convicted, and imprisoned for first degree murder;
           e. Loss of enjoyment of daily activities;
           f. Loss of the normal consortium children have with their fathers;
           g. Loss of a close relationships with their father; and
           h. Other damages and harm.


         42. Due to the conduct of Defendants SANDERS and DETROIT, as set

 forth herein, the real murderer was never convicted and retained his freedom

 while Mr. Burton spent over 32 years in prison.




                                         - 10 -
Case 2:21-cv-10746-SJM-DRG ECF No. 1, PageID.11 Filed 04/01/21 Page 11 of 16




                        COUNT I
     CONSTITUTIONAL VIOLATIONS BY ALL DEFENDANTS
   BROUGHT PURSUANT TO 42 U.S.C. §§ 1983 AND 1988, AND THE
   DUE PROCESS CLAUSE OF THE FOURTEENTH AMENDMENT

         43. Plaintiffs incorporate herein all the prior allegations.

       Plaintiffs’ Due Process Rights to Protection of Their Family Unit.

       49.    Plaintiffs have the constitutional right to have their family unit

 protected by the Due Process Clause of the Constitution.

       50.    Plaintiffs were deprived of their rights as children of Danny Burton

 to have their family unit, consisting of Danny Burton and Plaintiffs, to be

 protected and preserved. As a direct and proximate cause resulting from

 defendants’ unconstitutional behaviour, as outlined herein, this family unit, which

 is afforded constitutional protection under the Due Process clause, was shattered

 and destroyed by the defendants. Danny Burton was sent to prison, and plaintiffs

 were forced to grow up fatherless, instead watching Mr. Burton spend over 32

 years in prison.

       51.    Plaintiffs’ rights were violated when defendants violated Mr.

 Burton’s rights, which caused Mr. Burton to be falsely convicted and imprisoned.

    A. Brady Violations

         44. Defendant SANDERS was under an unwavering legal duty

 (“Brady” duty) to disclose to the prosecutors all material evidence where its

 exculpatory and impeachment value was apparent, including, but not limited to,

 the evidence that he willingly suppressed, such as Clara Hill’s and other


                                        - 11 -
Case 2:21-cv-10746-SJM-DRG ECF No. 1, PageID.12 Filed 04/01/21 Page 12 of 16




 witnesses’ testimony that indicated Mr. Burton was not guilty of the crime.

         45. Defendant SANDERS’ failure to disclose this evidence resulted in

 material exculpatory and impeachment evidence not being turned over to

 Plaintiffs’ defense counsel, in violation of the Defendants’ Brady obligations.

         46. Defendant SANDERS was under a further duty to make truthful

 statements to the prosecutor and judge(s) to establish probable cause for an arrest

 warrant.

         47. Defendant SANDERS was further under a duty to make truthful

 statements in the investigative reports he knew would go to the prosecutor to

 establish probable cause for an arrest warrant.

         48. Defendant SANDERS violated Mr. Burton’s constitutionally-

 protected rights, including his right to liberty protected by the Due Process clause

 of the Fifth Amendment, as applicable to the States via the Fourteenth

 Amendment to the U.S. Constitution, his right to a fair trial, guaranteed by the

 Sixth Amendment, as well as his right to be free from continued unlawful

 detention without probable cause as a result of suppressed evidence, guaranteed

 by the Fourth and Fourteenth Amendments, by the following conduct:

       52.    Defendant SANDERS deliberately and knowingly, or with reckless

 disregard for the truth, chose not to disclose material exculpatory and

 impeachment evidence in his files to the prosecutor in violation of his

 constitutional obligation under Brady v. Maryland, 373 U.S. 83 (1963) and its

 progeny.

                                        - 12 -
Case 2:21-cv-10746-SJM-DRG ECF No. 1, PageID.13 Filed 04/01/21 Page 13 of 16




       53.    Had Defendant SANDERS disclosed this evidence as required, it

 would have resulted in no arrest warrant being issued, or a finding of lack of

 probable cause at the preliminary exam, or an acquittal at trial.

       54.    Such conduct establishes a claim for a “Brady violation.”

    B. Malicious Prosecution

       55.    Defendant SANDERS influenced or participated in the initiation of

 criminal prosecution when he presented false evidence and suppressed

 exculpatory evidence.

       56.    Moreover, Defendant Sanders deliberately and knowingly solicited

 false testimony from witnesses through violence and coercion.

       57.    Defendant Sanders further supplied this false information and/or

 omitted material information in requesting an arrest warrant and swearing to facts

 in support of probable cause, which was material to a finding of probable cause,

 showing a reckless disregard for the truth.

       58.    Such conduct constitutes a claim of federal “malicious prosecution”

 under the Fourth Amendment.

    C. Fabrication of Evidence

       59.    Defendant SANDERS deliberately and knowingly presented

 fabricated evidence to create probable cause.

       60.    This included both written statements implicating Mr. Burton that

 Defendant SANDERS solicited through violence and coercion, or otherwise

 knew to be false, as well as the same statements given orally at trial.

                                        - 13 -
Case 2:21-cv-10746-SJM-DRG ECF No. 1, PageID.14 Filed 04/01/21 Page 14 of 16




       61.    This fabricated evidence was material to a finding of probable cause

 that Danny Burton had committed the crime, and probable cause would otherwise

 have been lacking.

       62.    This fabricated evidence was also material to a finding at trial of

 guilt beyond a reasonable doubt that Danny Burton had committed the crime, and

 this burden would otherwise not have been satisfied.

       63.    Such conduct constitutes a claim of “fabrication of evidence” under

 the Fourth Amendment.

    D. Detroit’s Monell Liability

       64.    Defendant, DETROIT, created policies, practices, and customs that

 governed Defendants DPD and SANDERS, including a failure to provide

 adequate training to its police officers, including Defendant SANDERS, in the

 manner set forth above.

       65.    This demonstrated “deliberate indifference” to the constitutional

 rights of its citizens and was the moving force behind Defendant SANDERS’

 violations of Plaintiffs’ constitutional rights.

       66.    Mr. Burton’s right not to be deprived of liberty based upon

 fabrication of evidence by a government official acting in an investigatory

 capacity was clearly established before Mr. Burton’s conviction in 1987.

       67.    Mr. Burton’s right to be provided with material exculpatory and

 impeachment evidence (“Brady” evidence), was clearly established before 1987.



                                          - 14 -
Case 2:21-cv-10746-SJM-DRG ECF No. 1, PageID.15 Filed 04/01/21 Page 15 of 16




       68.    Mr. Burton’s right not to be seized and continuously detained

 without probable cause, based upon a police officer’s deliberate and knowing

 suppression of exculpatory evidence, advancement of false evidence, and false

 statements and/or material omissions to prosecutors and magistrate judges,

 guaranteed by the Fourth Amendment, was clearly established before 1987.

       69.    Defendant SANDERS’ Brady violations resulted in Danny Burton

 not receiving a fair trial, described as “a trial resulting in a verdict worthy of

 confidence.” Kyles v. Whitley, 514 U.S. 419, 434 (1995).

       70.    Through     Defendants’      numerous      constitutional   violations

 perpetrated against Mr. Burton, they also violated the constitutional rights of the

 plaintiffs as follows:

                           COUNT II
        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       71.    Plaintiffs incorporate herein all the prior allegations.

       72.    Defendant Sanders’ herein-described intentional actions and

 inactions with the specific purpose of charging, prosecuting, convicting, and

 incarcerating an innocent man, were intentional, extreme, and outrageous.

       73.    When Mr. Burton was labeled a murderer, arrested, charged,

 prosecuted, convicted, and incarcerated, it directly and proximately caused

 decades of foreseeable serious emotional distress to Mr. Burton’s children.

       74.    Plaintiffs, Mr. Burton’s children, suffered severe emotional distress,

 caused directly and proximately from Sanders’ extreme and outrageous conduct.


                                        - 15 -
Case 2:21-cv-10746-SJM-DRG ECF No. 1, PageID.16 Filed 04/01/21 Page 16 of 16




                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, SMITH AND BURTON, demands judgment

 and pray for the following relief, jointly and severally, against all Defendants:

       a. Full and fair compensatory damages;

       b. Punitive damages;

       c. Exemplary damages;

       d. Reasonable attorney’s fees; and

       e. Any such other relief as appears just and proper.

                            JURY TRIAL DEMAND

        Plaintiffs demand a trial by jury pursuant to Fed. R. Civ. P. 38.

                                         Respectfully submitted,

                                         JOHNSON LAW, PLC
                                   By: /s/ Solomon M. Radner
                                       Vernon Johnson (P39219)
                                       Solomon M. Radner (P73653)
                                       Madeline Sinkovich (P82846)
                                       Attorneys for Plaintiffs
                                       535 Griswold Street, Suite 2600
                                       Detroit, MI 48226
                                       (313) 324-8300
                                       vjohnson@venjohnsonlaw.com
                                       sradner@venjohnsonlaw.com
                                       msinkovich@venjohnsonlaw.com
 Dated: April 1, 2021




                                        - 16 -
